MEMORANDUM **
Gerardo Garcia-Orozco appeals from his conviction and 70-month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part and dismiss in part.
Garcia-Orozco’s plea agreement contains an appeal waiver that allows him to challenge his prior deportation pending the outcome of a petition for rehearing en banc in Morales-Izquierdo v. Ashcroft, 388 F.3d 1299 (9th Cir.2004). A subsequent decision has rendered Garcia-Orozco’s challenge to be without merit. Morales-Izquierdo v. Gonzales, 486 F.3d 484, 498 (9th Cir.2007) (en banc) (holding that previously deported alien who illegally reenters United States is not entitled to hearing before immigration judge before deportation order is reinstated).
Absent any grounds for invalidating the guilty plea, we enforce the waiver and dismiss the remainder of Garcia-Orozco’s appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (explaining that appeal waiver is valid when it is entered knowingly and voluntarily).
AFFIRMED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.